Appeal by defendant from a judgment of the Supreme *806Court, Kings County, rendered May 8, 1978, convicting him of criminal sale of a controlled substance in the second and third degrees, upon a jury verdict and imposing sentence. Judgment affirmed. The evidence of guilt in this case is so overwhelming that there is no reasonable possibility that the alleged errors might have contributed to defendant’s conviction (see People v Crimmins, 36 NY2d 230, 237). Gulotta, J. P., Cohalan, Margett and O’Connor, JJ., concur.